MANDATE


                                     Court of appeal*
                                $ix&t District of Cexa*
                                     NO. 01-14-00943-CR


                                VAUGHN MONROE, Appellant

                                                V.


                              THE STATE OF TEXAS, Appellee

     Appeal from the 232nd District Court of Harris County. (Tr. Ct. No. 1445412).

TO THE 232ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 24th day of February, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

         The cause heard today by the court is an appeal from the judgment signed by
         the court below on October 21, 2014. After inspecting the record of the
         court below, it is the opinion of this Court that it has no jurisdiction over the
         appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED
         that the appeal be dismissed.

         The Court orders that this decision be certified below for observance.


         Judgment rendered February 24, 2015.

Per curiam opinion delivered by panel consisting ofJustices Jennings, Higiey, and Huddle.
                                              t'4 i VJifj •}• {_ ifa
Court ofAppeals, First District
      301 Fannin Street                   OFFpACBUSJNESS                            «S?^fc u.s.PosTAGE>>>pjTNEYBOWES
Houston, Texas 77002-2066                 STA^fedFY^XAS
                                          PENALtYFOR
                                          PRIVATE USE                         •^^ r-C^ ZIP 77002
                                                                             toWSSWs
                                                                              Wf.W         02 ',«""
                                                                                           02 1W    $ 000.48°
                                                                              ..•f^iilj-m; 0001372104MAY 08 2015



  FIRST COURT OF APPEALS}
      HOUSTON, TEXAS         j
                                  CASE NO. 01-14-00943-CR
       MAY 2 8 2015               VAUGHN MONROE
 1CHRISTOPHER A PRI^F
                                                                 /   3 W
                                                                                               •J(Jm;   A 3 /   .i a

                                                        RETURN to «: e p n =• p
                                                  NOT D= L,I• ,V'F
                                                                „
                                                                   3 A » ; =r ~hS addressed
                                                               ; hAS LE TO P0* WAR D0i^
                                                                     •£699       * ». c*s?
                                                  PfMJiHHfiHi
                                                                                             3-BS597-0S-42